The propositions decided by the principal opinion are based upon the findings and decree of the trial court. The opinion states that it recognizes the doctrine and law of priority in the appropriation of water. Notwithstanding the statement, it proceeds to give priority to an application filed subsequent to the Tanner application.
The Tanner application was filed in the office of the State Engineer on the 28th day of February, 1925, and given filing number 9697, which date and filing number fix the priority right when the appropriation and application to a beneficial use has been made pursuant to the requirements incident to the perfection of the right. The Tanner application has been in litigation since shortly after its filing until the present time. *Page 519 
Then application numbered 12,144, dated April 3, 1936, was filed in the office of the State Engineer. This application proposes an exchange of water, says the principal opinion,
"between the Deer Creek division of the Provo River Project and the interest of Utah Lake, whereby Provo river water, up to 30,000 acre feet annually, may be stored in the Deer Creek Reservoir in lieu of certain seepage return flow and/or other waters belonging to the United States which will flow into and augment the supply of Utah Lake as a result of the construction and operation of the Deer Creek Reservoir."
The hybrid "and/or" may mean a multitude of things in the instant case. The opinion then continues:
"By this application it is proposed to store annually in the Deer Creek Reservoir 30,000 acre feet of the flood waters of Provo river which has been appropriated to a beneficial use after it reaches Utah Lake. It being anticipated that the construction and operation of the Deer Creek Reservoir will cause sufficient water to reach Utah Lake by seepage and return flow to satisfy the demands of prior appropriators of such waters."
Sec. 100-3-21, U.C.A. 1943, which has been in force for many years, provides:
"Appropriators shall have priority among themselves according to the dates of their respective appropriations, so that each appropriator shall be entitled to receive his whole supply before any subsequent appropriator shall have any right."
There is then in the section a proviso for preference of use during times of scarcity, not involved in this case.
The plaintiff Tanner has since the filing of the application conveyed or assigned the application and rights to be matured thereunder to Provo City. It is said some of the applications made by Provo City were subsequent to the Tanner application. Under Sec. 100-3-18, U.C.A. 1943, such transfers may be made prior to issuance of certificate of appropriation. *Page 520 
"Rights claimed under applications for the appropriation of water may be transferred or assigned by instruments in writing. * * *"
This creates an anomolous situation. Provo City has applications prior and subsequent to the Tanner application which it now owns. On account of this merger by assignment, the respective priorities of these applications are not considered in the principal opinion. Provo City now ceases to be an adverse party against the Tanner applications and now maintains the validity and rights of priority under them. This question is not being contested and is recognized as between Provo City and Tanner.
The principal opinion defers the date and right of priority to those of the
"United States and the * * * Provo Water Users' Association in the development of the Deer Creek Project, both as to the reservoir now contemplated and future units which might be constructed."
With this doctrine I cannot agree. The Utah Water Storage Commission or the United States Bureau of Reclamation could have made an application to the State Engineer's Office to make such appropriations as might appear to be reasonable and necessary in furtherance of an anticipated project. Failing to do this, an application made subsequent to the Tanner application must under the statutes of Utah take a subsequent date as to priority.
"The priority of an appropriation shall be determined by the date of receiving the written application in the State Engineer's office." Sec. 100-3-18, U.C.A. 1943.
When this date is fixed it may be deferred for "failure to make proof of appropriation or proof of change of the water on or before the date set therefor." Such failure will work a lapse of the application. Nor may the certificate of appropriation issued by the State Engineer upon completion of works and proof of application to a beneficial use enlarge or extend the rights described in the application. Sec. 100-3-17, U.C.A. 1943. *Page 521 
Nor can I agree that the proposed
"exchange of water between the Deer Creek division of the Provo River Project and the interest of Utah Lake, whereby Provo river water, up to 30,000 acre feet annually, may be stored in the Deer Creek Reservoir in lieu of certain seepage return flow."
Seepage water is ordinarily not subject to appropriation.Petersen v. Cache Co. Drain Dist. No. 5, 77 Utah 256,294 P. 289, and cases there cited. In this instance it is problematical and specluative, uncertain and may interfere with older and vested rights, assuming that such seepage is or may become a feeder to Utah Lake. Certainly, the Deer Creek Reservoir cannot become a feeder to Utah Lake in such way as to supply the Tanner application rights, Tanner being between the reservoir and the lake.
Whether the principal opinion intended to endorse as the law the statement that "the district court's decision [here affirmed] is not contrary to the doctrine of priorities," the doctrine of the opinion is utterly destructive of the doctrine of priority in the appropriation and use of water in this State. I therefore dissent. *Page 522